             Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 TERRY STEWARD,

                 Petitioner,
                                                             Case # 20-CV-6282-FPG
        v.
                                                             DECISION AND ORDER
 JULIE WOLCOTT, Orleans Corr. Fac.
 Superintendent,

                 Respondent.


                                      INTRODUCTION

       Pro se Petitioner Terry Steward is an inmate at the Orleans Correctional Facility serving a

state-imposed sentence for manslaughter. ECF No. 1 at 1, 6. He submitted a petition for a writ of

habeas corpus under 28 U.S.C. § 2241. ECF No. 1 at 1. Petitioner claims that the conditions of his

confinement render his continued confinement unconstitutional due to the dangers presented by

the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic. Id. Petitioner seeks immediate

release from custody. Id. Respondent, Julie Wolcott, has filed a motion to convert Petitioner’s

petition under 28 U.S.C. § 2241 into a petition under 28 U.S.C. § 2254. ECF No. 4. On May 28,

2020, Petitioner responded to Respondent’s motion and filed a motion for judgment on the

pleadings or default judgment under Federal Rules of Civil Procedure 12(c) and 55(a). ECF No.

6. On May 29, 2020, Petitioner filed an affidavit in support of his motion for judgment on the

pleadings or default judgment. ECF No. 7. For the following reasons, Respondent’s motion is

GRANTED, and Petitioner’s motion is DENIED.




                                                1
           Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 2 of 9




                                           DISCUSSION

I.      Statutory Basis for the Petition

        Respondent argues that relief is unavailable to Petitioner under Section 2241 and,

accordingly, the Court must convert the Petition into a request for relief pursuant to Section 2254.

ECF No. 4-4 at 2. The Court agrees.

        Section 2254 provides that the Court “shall entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court only on the ground

that he is in custody in violation of the Constitution . . . of the United States.” 28 U.S.C. § 2254(a).

Section 2241 more broadly extends to any prisoner “in custody in violation of the Constitution . .

. of the United States.” 28 U.S.C. § 2241(c)(3). Generally speaking, “Section 2241 is not an

independent and separate avenue of relief but is to be read in conjunction with the requirements of

[Section] 2254, which are ‘a limitation on the general grant of jurisdiction conferred in [S]ection

2241 that applies to cases involving prisoners subject to state court judgments.’” Torres v. Cronin,

No. 19-CV-6462, 2019 WL 6001000, at *1 (W.D.N.Y. Nov. 14, 2019) (quoting Rittenberry v.

Morgan, 468 F.3d 331, 338 (6th Cir. 2006)).

       Accordingly, “if an application that should be brought under 28 U.S.C. § 2254 is

mislabeled as a petition under [S]ection 2241, the district court must treat it as a [S]ection 2254

application instead.” Cook v. N.Y. State Div. of Parole, 321 F.3d 274, 277 (2d Cir. 2003). Whether

the Petition appropriately falls under Section 2241 or 2254 is not a mere formality. Section 2254

contains a strict statutory exhaustion requirement and bars relief “unless the ‘applicant has

exhausted the remedies available in the courts of the State’ or ‘there is an absence of available

State corrective process.’” McPherson v. Lamont, No. 20-CV-534, 2020 WL 2198279, at *4 n.2

(D. Conn. May 6, 2020) (quoting 28 U.S.C. § 2254(b)(1)(A)). Section 2241 is subject to a judge-




                                                   2
          Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 3 of 9




made exhaustion requirement. Id.; Elleby v. Smith, No. 20-CV-2935, 2020 WL 2611921, at *4 n.3

(S.D.N.Y. May 22, 2020). Compared to Section 2254’s exhaustion requirement, Section 2241’s

exhaustion requirement may be easier to avoid in light of the current pandemic. Compare

McPherson, 2020 WL 2198279, at *7 (excusing exhaustion under Section 2241 “in light of the

extraordinary circumstances presented by the COVID-19 pandemic”), with Money v. Pritzker,

Nos. 20-CV-2093, 20-CV-2094, 2020 WL 1820660, at *21 (N.D. Ill. Apr. 10, 2020) (holding that

Section 2254’s exhaustion requirement was not satisfied because petitioners had “not made a

satisfactory showing that the state court system was not every bit as available as the federal courts,

if not more so [to resolve emergency COVID-19 motion]”), and Griffin v. Cook, No. 20-CV-589,

2020 WL 2735886, at *2–3 (D. Conn. May 26, 2020) (refusing to consider Section 2254 petition

as a Section 2241 petition and dismissing Section 2254 petition for failure to exhaust).

       In Cook, the Second Circuit explained that “[a] state prisoner . . . not only may, but

according to the terms of [S]ection 2254 must, bring a challenge to the execution of his or her

sentence . . . under [S]ection 2254.” 321 F.3d at 278. Conversely, a person in custody pursuant to

a federal conviction “may petition for a writ of habeas corpus under Section 2255 or Section 2241,

depending on the nature of the challenge: ‘a federal prisoner’s challenge to the execution of a

sentence is properly filed pursuant to [Section] 2241, rather than Section 2255, because Section

2255 allows a federal prisoner to challenge only the legality of the original imposition of a

sentence.’” Llewellyn v. Wolcott, No. 20-CV-498, 2020 WL 2525770, at *3 (W.D.N.Y. May 18,

2020) (alteration in original) (quoting James v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002)).

       In other words, Section 2255 “is critically narrower than [S]ection 2254.” Cook, 321 F.3d

at 278. This distinction derives from the “plain language of the pertinent statutes[, which] indicates

. . . that a federal prisoner may challenge the imposition, but not the execution, of a sentence under




                                                  3
          Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 4 of 9




Section 2255, while a state prisoner may challenge either the imposition or the execution of a

sentence under Section 2254.” James, 308 F.3d at 167.

       Because Petitioner is a state prisoner, ECF No. 1 at 1, the Court must examine whether

Petitioner is challenging the execution of his sentence. If he is, his Petition must be brought under

Section 2254. James, 308 F.3d at 167. Petitioner seeks immediate release from custody based on

the conditions of his confinement, which he alleges are unconstitutional. 1 ECF No. 1 at 1.

        Although it appears that the Second Circuit has not explicitly considered the issue with

respect to state prisoners, the Second Circuit has specified that conditions of confinement claims

by federal prisoners relate to the execution of their sentences. Thompson v. Choinski, 525 F.3d

205, 209 (2d Cir. 2008) (noting that matters relating to the execution of a federal sentence include

“the administration of parole, . . . prison disciplinary actions, prison transfers, type of detention

and prison conditions” (omission in original, internal quotation marks omitted)). “There is no

reason to conclude differently in the context of a state prisoner’s prison conditions-based claim

under Section 2254.” Llewellyn, 2020 WL 2525770, at *3 n.6.

       The Court does not reach this conclusion lightly. Other courts in this circuit have concluded

that state prisoners may challenge the execution of their sentence via Section 2241. McPherson,

2020 WL 2198279, at *5; Wool v. Baker, No. 19-CV-65, 2020 WL 1140007, at *2 (D. Vt. Mar. 9,

2020); Miller v. Reily, No. 06-CV-6485, 2007 WL 433394, at *2 (E.D.N.Y. Feb. 5, 2007). But

these cases all rely on Second Circuit authority involving federal prisoners challenging the

execution of their sentences and, accordingly, relief is unavailable to such petitioners under Section

2255. E.g., Carmona v. U.S. Bureau of Prisons, 243 F.3d 629, 630, 632 (2d Cir. 2001). For federal



1
 In the Second Circuit, a prisoner may challenge their conditions of confinement via a habeas petition.
Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008).



                                                  4
          Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 5 of 9




prisoners, Section 2241 is the only avenue of relief if they wish to challenge the execution of their

sentence because Section 2255 “is critically narrower than [S]ection 2254.” Cook, 321 F.3d at 278.

In contrast, in proceedings involving state prisoners challenging the execution of their sentences,

the statutory scheme not only permits, but requires, relief to be sought pursuant to Section 2254.

Id.; see also Griffin, 2020 WL 2735886, at *4 (“[T]he rights of federal prisoners to proceed under

[S]ection 2241 to challenge the execution of their sentences does not signify that sentenced state

prisoners may also do so.”).

       However, the Second Circuit has also suggested in dicta that Section 2241 may be the

appropriate vehicle for a state prisoner’s conditions of confinement petition. Jones v. Smith, 720

F.3d 142, 147 (2d Cir. 2013) (“We express no opinion, however, about whether habeas petitions

that challenge a prisoner’s conditions of confinement—either mislabeled as [Section] 2254 or 2255

petitions or properly filed under 28 U.S.C. § 2241—or those challenging civil confinement would

constitute strikes.”). In that case, the Second Circuit held that “dismissals of habeas petitions

challenging the prisoner’s conviction or the duration of his confinement should not be considered

strikes for purposes of the [Prison Litigation Reform Act (“PLRA”)].” Id. Other courts have made

similar pronouncements in dicta. Pollard v. Terrell, No. 10-CV-4811, 2011 WL 5117590, at *2

(E.D.N.Y. Oct. 24, 2011) (“[P]etitioner appears to challenge neither the fact nor the duration of

his confinement—‘core habeas’ claims often litigated under 28 U.S.C. § 2254 and § 2255—nor

the conditions of his confinement, often litigated under [Section] 2241.”); Figueroa v. Walsh, No.

06-CV-4179, 2007 WL 2288048, at *3 (E.D.N.Y. Aug. 8, 2007) (“Section 2241 is appropriate to

challenge the execution of a [state] prisoner’s sentence, ‘such as calculations by the Bureau of

Prisons of the credit to be given for other periods of detention, or decisions to deny parole, or




                                                 5
           Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 6 of 9




conditions of confinement.’” (quoting Poindexter v. Nash, 333 F.3d 372, 377 (2d Cir. 2003)); 2 see

also Cameron v. Bouchard, No. 20-CV-10949, 2020 WL 2569868, at *2–3, *13–14 (E.D. Mich.

May 21, 2020) (finding, without considering the appropriateness of relief under Section 2254, that

Section 2241, as opposed to 42 U.S.C. § 1983, was a possible avenue for relief for a mixed group

of pretrial 3 and convicted state detainees seeking release based on COVID-19); Kemp v. Logan

Cnty. Sheriff’s Dep’t, No. 20-CV-296, 2020 WL 2374242, at *2 (W.D. Okla. Apr. 10, 2020)

(analyzing state-prisoner habeas corpus petition brought pursuant to Section 2241 but

recommending dismissal on exhaustion grounds). 4



2
  The court in Walsh noted that “[t]he Second Circuit has held that, regarding grounds for relief, ‘Sections
2254 and 2255 are generally seen as in pari materia.’” Id. at *3 n.2 (quoting Fama v. Comm’r of Corr.
Servs., 235 F.3d 804, 816 (2d Cir. 2000)). But in Fama, the Second Circuit only concluded “that, with
regard at least to the timeliness of motions for leave to amend, the two statutes remain equivalent” based in
part on the applicability of the same “one-year statute of limitation” to both. 235 F.3d at 816. Given the
statutes’ distinct language, Fama cannot be read to support the separate proposition that Sections 2254 and
2255 both exclude petitions regarding the execution of a prisoner’s sentence. Even if Fama could be read
in such a manner, it would conflict with the Second Circuit’s later decision in Cook. 321 F.3d at 278.
3
  Petitioner cites Saulsberry v. Lee for the proposition that he may proceed with his Petition under Section
2241, but in that case, the Sixth Circuit was examining the distinction between pretrial detainees and state
inmates with final state court judgments. 937 F.3d 644, 647 (6th Cir. 2019) (“[Section] 2254 is the exclusive
vehicle of habeas relief for prisoners in custody under a state judgment.” (internal quotation marks
omitted)). Pretrial detainee stand on different habeas footing than convicted state prisoners. The plain
language of Section 2254 does not apply to pretrial detainees and relief under Section 2241 might be
appropriate for such a petitioner. See 28 U.S.C. § 2254 (specifying that it applies to “person[s] in custody
pursuant to the judgment of a State court”); Evil v. Whitmer, No. 20-CV-343, 2020 WL 1933685, at *2–4
(W.D. Mich. Apr. 22, 2020) (analyzing Section 2241 COVID-19 related habeas claim of pretrial detainee
and holding that detainee failed to exhaust available state remedies); Mays v. Dart, No. 20-CV-2134, 2020
WL 1812381, at *5 (N.D. Ill. Apr. 9, 2020) (“28 U.S.C. § 2241[] . . . is the appropriate way for a state pre-
trial detainee to challenge his or her detention.”).

Petitioner also cites several cases involving habeas claims by civil immigration detainees in the custody of
the United States Department of Homeland Security, Immigration and Customs Enforcement. ECF No. 6
at 3–4; e.g., Jones v. Wolf, No. 20-CV-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2020). Like state pretrial
detainees, such petitioners are not in custody pursuant to a state-court judgment and 28 U.S.C. § 2254 is
inapplicable.
4
  Petitioner cites Felker v. Turpin for the proposition that he may bring his claim under 28 U.S.C. § 2241.
518 U.S. 651, 662 (1996). Felker supports this Court’s holding. In that case, the Supreme Court explained
that the Court’s “authority to grant habeas relief to state prisoners is limited by [Section] 2254, which


                                                     6
            Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 7 of 9




        The Second Circuit in Jones, however, cited no authority for the proposition that state

prisoners may bring conditions of confinement petitions pursuant to Section 2241, 720 F.3d at 147

(citing cases examining whether prior habeas petitions counted as strikes for purposes of the

PLRA), and this suggestion conflicts with the Second Circuit’s holding in Cook. As other judges

have found in similar cases in this District and this Circuit, this Court is bound by the Second

Circuit’s holding in Cook and the plain language of Section 2254. Griffin, 2020 WL 2735886, at

*4–5 (collecting cases); Dafoe v. Wolcott, No. 20-CV-6269, 2020 WL 2703448, at *1–2

(W.D.N.Y. May 26, 2020); Brooks v. Wolcott, No. 20-CV-516, 2020 WL 2553030, at *3–4

(W.D.N.Y. May 20, 2020); see also Jenkins v. Duncan, No. 02-CV-673, 2003 WL 22139796, at

*3 (N.D.N.Y. Sept. 16, 2003) (“Since Jenkins is a state prisoner challenging the execution of his

sentence, this proceeding is properly considered under, and is necessarily subject to, the laws

governing habeas petitions brought under 28 U.S.C. § 2254.”). Petitioner’s claim regarding his

conditions of confinement must be brought under Section 2254. 5



specifies the conditions under which such relief may be granted to ‘a person in custody pursuant to the
judgment of a state court.’” Id. (quoting 28 U.S.C. § 2254).
5
  Because the Petitioner is proceeding pro se, his Petition is held “to less stringent standards than formal
pleadings drafted by lawyers.” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (per curiam). The Petition and
Petitioner’s related submissions must be construed “liberally.” McPherson v. Coombe, 174 F.3d 276, 280
(2d Cir. 1999). Accordingly, the Court briefly considers whether Petitioner could obtain relief under Section
1983, which may provide certain redress for inmates complaining of the conditions of their confinement.
See Thompson, 525 F.3d at 209 (“If a pro se litigant pleads facts that would entitle him to relief, that petition
should not be dismissed because the litigant did not correctly identify the statute or rule of law that provides
the relief he seeks.”). Section 1983, however, does not afford claimants the opportunity to seek release from
custody. Preiser v. Rodriguez, 411 U.S. 475, 500 (1973) (“[W]hen a state prisoner is challenging the very
fact or duration of his physical imprisonment, and the relief he seeks is a determination that he is entitled
to immediate release or a speedier release from that imprisonment, his sole federal remedy is a writ of
habeas corpus.”); see also Llewellyn, 2020 WL 2525770, at *4 (holding that petitioner had not stated a
Section 1983 claim where he sought release and transfer to post-release supervision) (citing Evil, 2020 WL
1933685, at *2–3 (“[T]he relief Petitioner seeks—release from custody—is available only upon habeas
corpus review.”)). Petitioner claims that Respondent has “no effective way to protect [Petitioner] from”
COVID-19. ECF No. 1 at 9. The only remedy requested by Petitioner is release from custody. Id. at 10.
Accordingly, Section 1983 is unavailable to the Petitioner.



                                                       7
           Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 8 of 9




II.     Opportunity to Withdraw

        Because 28 U.S.C. § 2244 imposes limitations on “second or successive” Section 2254

petitions, courts must typically “provide[] notice and an opportunity to withdraw a petition

improperly filed under [Section] 2241 before the district court converts it to a [Section] 2254

petition.” Dafoe, 2020 WL 2703448, at *1–2 (internal quotation marks omitted); see also Cook,

321 F.3d at 281–82. Accordingly, the Court advises Petitioner of its intent to convert his Section

2241 petition into a Section 2254 petition. As a result of such conversion, any subsequent Section

2254 petition may be subject to restrictions. See 28 U.S.C. § 2254(b). The Court further advises

Petitioner that he may withdraw the Petition without prejudice to avoid conversion. 6

III.    Petitioner’s Motion for Judgment on the Pleadings

        Petitioner moves for judgement on the pleadings or a default judgment. ECF No. 8.

Petitioner argues that, by filing her motion to convert, Respondent was simply attempting to “buy

time” and should “be held in contempt or in default.” ECF No. 6 at 3; see also ECF No. 7 ¶ 13.

Petitioner further argues that Respondent has disobeyed the Court’s scheduling order dated May

6, 2020, ECF No. 3, by filing the motion to convert instead of an answer. ECF No. 6 at 4; ECF

No. 7 ¶ 11. Because this Court is granting Respondent’s motion, it is clearly not some frivolous

attempt to buy additional time. Further, the Court’s order permitted Respondent to file a motion to

dismiss in lieu of an answer. ECF No. 3 at 1. Although Respondent’s motion did not go to the

merits of the Petition, Respondent’s motion altered the statutory basis for the Petition, which

requires the Court to take further action—permitting Petitioner the opportunity to withdraw the



6
 Petitioner has stated that he “refuses [to] withdraw his [Section] 2241 habeas petition.” ECF No. 6 at 3;
see also ECF No. 7 ¶¶ 14–15. Out of an abundance of caution, the Court will provide Petitioner an additional
opportunity to withdraw the Petition without prejudice after notice of the Court’s intent to convert the
Petition.



                                                     8
          Case 6:20-cv-06282-FPG Document 8 Filed 06/02/20 Page 9 of 9




Petition—before requiring a response to the merits of the Petition. Accordingly, Respondent’s

motion was appropriate and timely under the Court’s order. ECF Nos. 3, 4. Petitioner’s motion for

judgment on the pleadings or default is denied as moot. See Brooks, 2020 WL 255303, at *5.

                                         CONCLUSION

        For the foregoing reasons, Respondent’s motion to convert, ECF No. 4, is GRANTED, and

Petitioner’s motion for judgment on the pleadings or default, ECF No. 6, is DENIED. If Petitioner

wishes to withdraw the Petition without prejudice, he must inform the Court in writing no later

than June 11, 2020. If he fails to so inform the Court, the Petition will be converted to a Section

2254 petition without further order or action by the Court.

        Respondent further requests a fifteen-day stay of the deadline to answer the Petition. That

request is GRANTED IN PART. If Petitioner does not withdraw the Petition, Respondent must

file her answer no later than June 19, 2020. Petitioner must file any reply no later than June 26,

2020.

        IT IS SO ORDERED.

Dated: June 2, 2020
       Rochester, New York
                                                     ______________________________________
                                                           HON. FRANK P. GERACI, JR.
                                                                    Chief Judge
                                                             United States District Court




                                                 9
